Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-8, 10 & 29) in the reply filed on 12-20-21 is acknowledged.

Claims 14-22 & 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-20-21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-14-20 & 7-9-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings




Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

The drawings are objected to because Figure 5, step 406 of “use the at least one QoS parameter to schedule the packet for transmission to a receiver based on the at least one adjusted QoS parameter” should be corrected consistent with the applicant’s response with respect to 112¶ rejection as set forth in the next paragraph.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 8 & 29 are objected to because of the following informalities:    
Claim 1, line 6,
	“using the at least one QoS parameter to schedule” should be changed to 
		--- using the at least one adjusted QoS parameter to schedule ---
Claim 6, lines 1-2,
	“using the at least one QoS parameter to schedule” should be changed to 
		--- using the at least one adjusted QoS parameter to schedule ---
Claim 8, lines 1-2,
	“using the at least one QoS parameter to schedule” should be changed to 
		--- using the at least one adjusted QoS parameter to schedule ---
Claim 8, line 4,
	“using the at least one QoS parameter to schedule” should be changed to 
		--- using the at least one adjusted QoS parameter to schedule ---
Claim 29, lines 1-2,
	“the radio” should be changed to ---the distribution node---
Claim 29, line 4,
	“the radio node” should be changed to ---the distribution node---
Claim 29, line 8,
	“use the at least one QoS parameter to schedule” should be changed to 
 		---use the at least one adjusted QoS parameter to schedule---
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 29 are vague and indefinite because it is not clear which limitation that “the at least one QoS parameter”{claim 1, line 6; claim 29, line 10} preferred to, since there is only one QoS parameter {e.g. “at least one QoS parameter” (claim 1, line 4, claim 29, line 7), which was already adjusted to “at least one adjusted QoS parameter”(claim 1, line 7, claim 29, line 10)}, thus, there is only one adjusted QoS parameter, in other words, once “the at least one QoS parameter”(claim 1, line 4, claim 29, line 7) was adjusted to become “at least one adjusted QoS parameter”(claim 1, line 7, claim 29, line 10), thus no other QoS parameter beside the adjusted QoS parameter.  Please clarify what is means by the using step in claims 1 and 29 for “using the at least one QoS parameter for scheduling the packet for transmission to a receiver based on the at least one adjusted QoS parameter”. Note that since there was “at least one QoS parameter”(claim 1, line 4, claim 29, line 7), which was already adjusted to become “at least one adjusted QoS parameter”(claim 1, line 7, claim 29, line 10), thus no other QoS parameter beside the adjusted QoS parameter? 

Claim 29 recites the limitation "the radio" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 and 10 are rejected in virtue of their dependencies on the independent claim 1.


---------------------------------------------------------------------------------------------------------------------
With respect to 112¶ rejection, The following rejections of independent claims 1 and 29 are examined with the assumption that the using step in claims 1 and 29 are ---using at least one adjusted  QoS parameter to schedule the packet for transmission
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10 & 29 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Arefi (US 2008/0192764 A1).

Regarding Claim 1. 
A method by a distribution node for location aware scheduling comprises: 
determining information about a condition associated with a packet {Arefi: the received packet 3 having QoS class 1 at router 206’-Fig.2, e.g., the claimed information is the QoS class of the packet 3}; 

using the at least one adjusted QoS parameter to schedule the packet for transmission to a receiver 

Regarding Claim 6. The method of claim 1, wherein using the at least one adjusted {emphasis corrected} QoS parameter to schedule the packet for transmission to the receiver comprises performing a resource allocation procedure based on the at least one adjusted QoS parameter {Arefi: ¶0014 wherein the altered packet 3, assuming originally it was in QoS class 1 and is now in QoS class 2 where QoS class 2 has higher precedence than QoS class 1, is marked (step 302) with a special indicator/token 216a, and the packet 3 with new QoS class 2 being transmitted by router 206’ according to QoS class 2, which is higher precedence class that its original QoS class 1, emphasis added; see also ¶0006 & Fig.1}. 

Regarding Claim 7. The method of claim 1, further comprising transmitting the at least one adjusted QoS parameter to another radio node {Arefi: ¶0014 wherein router 206’ transmitting packets (e.g., packet 3 with altered QoS) to the downstream router 206’’; see also ¶0006 & Fig.1}. 
Regarding Claim 8. The method of claim 1, wherein using the at least one adjusted {emphasis corrected} QoS parameter to schedule the packet for transmission to the receiver comprises selecting at least one radio bearer for the packet based on the at least one adjusted QoS parameter, and/or wherein using the at least one adjusted {emphasis corrected} QoS parameter to schedule the packet for transmission to the receiver comprises selecting at least one flow for the packet based on the at least one adjusted QoS parameter {Arefi: ¶0014-wherein the altered packet 3, assuming originally it was in QoS class 1 and is now in QoS class 2 where QoS class 2 has higher precedence than QoS class 1, is marked (step 302) with a special indicator/token 216a, and the packet 3 with new QoS class 2 being transmitted by router 206’ according to QoS class 2, instead of its original QoS class 1, which is lower precedence class than QoS class 2; in other words, by altering the QoS class in packet 3 the router 206’ has selected a new flow associating with the higher precedence QoS class 2, emphasis added}.

Regarding Claim 10. The method of claim 1, wherein the packet comprises at least one of: a map; a traffic-related notification {Arefi: the altered packet 3 comprises a special indicator 216a for identifying the old QoS class (e.g., QoS class 1) as well as the new QoS class (e.g., QoS class 2)}; and a Cooperative Awareness Message, CAM, comprising vehicle status information; and a Decentralized Environmental Notification Message, DENM, related to an event. 


Regarding Claim 29. 
-Claim 29 is rejected with the same reasons as set forth in claim 1, and further as following:
A distribution node {Arefi: ¶0030 wherein each router 406 includes a queuing system 408 which has multiple queues 410 and a scheduler 412 which together use stored instructions to implement the queuing method 500} for location aware scheduling, the distribution node {emphasis corrected} comprising: 
memory {Arefi: ¶0030 wherein memory-not shown but inherent in the queuing system for  “stored instructions to implement the queuing method 500”, emphasis added} operable to store instructions; and 
processing circuitry {Arefi: ¶0030 wherein processing circuit-not shown but in the queuing system for using the “stored instructions to implement the queuing method 500”, emphasis added} operable to execute the instructions to cause the radio node to: 	
determine information about a condition associated with a packet; 
adjust at least one Quality of Service, QoS, parameter based on the information about the condition associated with the packet; and 
use the at least one QoS parameter to schedule the packet for transmission to a receiver based on the at least one adjusted QoS parameter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 2004/0090923 A1) in view of Rinne (US 6,845,100 B1).

Regarding Claim 1. 
A method by a distribution node for location aware scheduling comprises: 
 determining information about a condition {Kan: step 48-Fig.3 IDC>Threshold & ¶0036} associated with a packet {Kan: step 50 (No)-Fig.3 QoS for Threshold-exceeding packet(s) & ¶0037 wherein console 30 preferably determines whether the packets, which correspond to the flow having the excessive IDC, satisfy the QoS required of those packets}; 
adjusting at least one Quality of Service, QoS, parameter based on the information about the condition associated with the packet {Kan: step 52-Fig.3 Re-Adjust Traffic parameters & ¶0038}; and 
using the at least one adjusted QoS parameter  to schedule {emphasis corrected} the packet for transmission to a receiver  {emphasis corrected}.
	However, in the same field of endeavor, Rinne (US 6,845,100 B1) discloses using the at least one adjusted QoS parameter  to schedule {emphasis corrected} the packet for transmission to a receiver  {emphasis corrected} {Rinne: steps 70-74 in Fig.9c wherein “the service types of the different buffers are determined, as indicated in a step 70, along with the capacity of the TTI. A step 72 is then executed by the QoS scheduler 10 of FIG. 6 to allocate the overall capacity of the TTI based on the service type determined in the step 70. Transfer is then enabled in a step 70”, col.12, lines 46-53}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Rinne’s teaching to Kan’s system with the motivation being to provide “QoS mechanism for wireless transmission related to the detection and treatment of degraded QoS across any kind of network boundary”{Rinne: col.1, lines 7-11}, “mechanism for wireless transmission”{Rinne: col.1, lines 56-57}, and “QoS mechanism for making possible to better optimize the air interface and to solve the arising congestion problems in the best possible way”{Rinne: col.5, lines 15-22}.

Regarding Claim 10. Claim 10 is rejected with the same reasons as set forth in the method of claim 1, wherein the packet comprises at least one of: a map; a traffic-related notification {Rinne: step 104-Fig.10 wherein  a determination is made in a step 104 of time-related, bandwidth-related or the like, quality of service information from the label . 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan (US 2004/0090923 A1) in view of Rinne (US 6,845,100 B1), as applied to claim 1 as above, and further in view of Kakadia (US 2015/0222549 A1).

Regarding Claim 29. 
-Claim 29 is rejected with the same reasons as set forth in claim 1, and does not explicitly disclose (1) “a distribution node comprising a memory  operable to store instructions; and processing circuitry operable to execute the instructions to cause the distribution node {emphasis corrected} to”:
A distribution node for location aware scheduling, the distribution node {emphasis corrected} comprising: 
memory operable to store instructions; and 
processing circuitry operable to execute the instructions to cause the distribution node {emphasis corrected} to: 	
determine information about a condition associated with a packet; 
adjust at least one Quality of Service, QoS, parameter based on the information about the condition associated with the packet; and 
use the at least one QoS parameter to schedule the packet for transmission to a receiver based on the at least one adjusted QoS parameter. 
Kakadia (US 2015/0222549 A1) discloses Network Management node 4-Figs.1 & 4 comprising a memory {Kakadia: 430-Fig.4} & ¶0056} and a processor {Kakadia: 420-Fig.4 & ¶0056, ¶0059}, corresponding to (1).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Kakadia’s teaching to Kan’s system with the motivation being to ease the upgrading process and cost saving. This is a common practice in the art.

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keith (US 2013/0077486 A1) discloses a network shaping engine can be used to optimize network traffic by employing means to prioritize data packets assigned to a network traffic class over other network traffic. The network shaping engine accomplishes network traffic optimization by determining whether received data packets comprise a traffic class mark or indicia that indicates the data packets are part of a minimum latency traffic class. After analyzing the packets, the network optimization engine sorts the data packets according to the identified traffic classes and transmits the packets. Data packets comprising a traffic class marking are transmitted according 

Qin (US 8,842,629 B2) discloses a scheduling method, device and system based on quality of service. The method includes: for downlink service data, an access point (AP) or a gateway (GW) determines the quality of service (QoS) level of a downlink service packet of a media access control (MAC) layer according to the QoS attribute information of the downlink service packet of the IP layer, and then the AP transmits and schedules radio resources according to the QoS level; for uplink service data, user equipment (UE) determines the QoS level of an uplink service packet of the MAC layer according to the QoS attribute information of the uplink service packet of the IP layer, and reports the QoS level and the other QoS parameters to the AP in the manner of a scheduling request, and the AP completes the transmitting and scheduling of radio resources according to the QoS level, so that the UE transmits the uplink service data to the AP. Aimed at low-cost hot spot and indoor data service access, the present invention provides a novel network architecture and a perfect QoS service mechanism {Fig.4}.

Azizi (US 20190364492 A1) discloses a circuit arrangement includes a preprocessing circuit configured to obtain context information related to a user location, a learning circuit configured to determine a predicted user movement based on context information related to a user location to obtain a predicted route and to determine 

Harmatos (US 2010/0208614 A1) discloses a method and an arrangement for scheduling data packets each belonging to a particular traffic class associated with a certain quality of service (QoS) level and transmitted between a first communication network node and a second communication network node. Initially a token rate for assigning tokens to each traffic class is set and an incoming traffic rate of each traffic class is measured by counting a number of incoming data packets during a pre-determined period of time. Then, based on said measured incoming traffic rate said token rate is adjusted in order to obtain a fair scheduling of data packets belonging to different traffic classes {Fig.6}.

Almalkawi et al (Wireless Multimedia Sensor Networks: Current Trends and Future Directions, www.mdpi.com/journal/sensors, OpenAccess-Sensors, ISSN 1424-8220, pages 6662-6717, Year: 2010) discloses Wireless Multimedia Sensor Networks (WMSNs) have emerged and shifted the focus from the typical scalar wireless sensor networks to networks with multimedia devices that are capable to retrieve video, audio, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464